IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT

                           ______________

                             No. 95-50570
                           Summary Calendar
                            ______________


DAVID KIKTA,                                     Plaintiff-Appellant,

                                versus

R. HERNANDEZ, DR.; ALLEN STEMSRUD; JOE LOPEZZ;
EDWARD SERVIDER, LT.; SIMMONS, CPL.;
WILLIAM MCTIQUE, CPL.; LEO SAMANIEGO; SHERIFF;
KAMINSKI, SGT.; DORADO, CPL.; LVN ROSE;
LVN MARIA; ROWEN, SGT.; A. FERNANDEZ, LT.,
                                             Defendants-Appellees.

_________________________________________________________________

           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. EP-93-CV-2323
_________________________________________________________________

                           February 7, 1996

Before KING, SMITH, and BENAVIDES, Circuit Judges.

PER CURIAM*:

     Plaintiff-Appellant    David   Kikta     ("Kikta")    appeals   the

dismissal of his 42 U.S.C. § 1983 civil right complaint under FED.

R. CIV. P. 12(b)(6) for failure to state a claim.    Kikta argues that

Defendants-Appellees denied him due process, equal protection, and

were deliberately indifferent to his serious medical needs for

requiring him to sign a form agreeing to return eyeglasses upon his

release from the El Paso County Detention Facility.       He also argues


     *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
that the district court should have appointed counsel for him.                     We

have reviewed the record and the district court's opinion and

perceive no reversible error.          We dismiss the appeal as frivolous.

      Kikta's   claim    relating      to   this    separation     from       general

population is not reviewed for failure to adequately brief.                       See

Grant v. Cuellar, 59 F.3d 523, 525 (5th Cir. 1995).                His claims of

overcrowding,    inadequate        ventilation     system   and   food    service,

denial   of   access    to   the    courts,   and    retaliation        for   filing

grievances are also not considered based on Kikta's attempt to

incorporate his district court pleadings rather than briefing the

issues in his appellate brief.         See Yohey v. Collins, 985 F.2d 222,

225 (5th Cir. 1993).

      We have reviewed Kikta's remaining claims, which he contends

constitute due process, equal protection, and Eighth Amendment

violations.     We find, for the reasons set forth in the district

court's July 7, 1995 order, that the district court correctly

dismissed Kikta's claims.

      Additionally, we find that the district court did not abuse

its discretion in denying Kikta's request for counsel, see Neal v.

Stringer, No. 94-60152 (5th Cir. Oct. 17, 1995) (unpublished), and

we deny Kikta's request for counsel on appeal.              Thus, we hold that

Kikta's appeal is frivolous and dismiss his appeal accordingly.

See 5th Cir. R. 42.2.

      Kikta has had a previous appeal dismissed as frivolous, and he

has   been    previously     sanctioned       for    abusing      the    rehearing

procedures. See Kikta v. Maruasti, No. 94-50527 (5th Cir. Jan. 26,


                                        2
1995) (unpublished) and Kikta v. Maruasti, No. 93-8485 (5th Cir.

Feb. 17, 1994) (unpublished). We caution Kikta that any additional

frivolous appeals filed by him will invite the imposition of

sanctions.   To avoid sanctions, Kikta is further cautioned to

review any pending appeals to ensure that they do not raise

arguments that are frivolous because they have been previously

decided by this Court.

APPEAL DISMISSED.




                                3